DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In lieu of drawings applicant has submitted 11 photographs.  Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable, but which is not the case here (see MPEP § 608.01(f)). While the subject matter of the application admits of illustration by a drawing, if the applicant whishes continue to provide figures then the applicant is required to provide drawings in place of the photographs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is being claimed whilst the preamble is directed to a method of making a banana pudding, line 7 of the claim recites “executing a recipe to make the specific flavor” which raises the question of is it a banana pudding that is to be made or the specific flavor for the pudding itself.  Further it is unknown how the claimed method would make a banana pudding, or for that matter a specific flavor therefore, since there have been no manipulative steps recited in the claim that would actually produce said banana pudding or a flavor to be used in a method of making said pudding.  The claim has been treated as if a banana pudding having a specific flavor is to be made.  Applicant is cautioned against the addition of new matter in any amendment that may be submitted.
Regarding claim 1, it is unclear what would constitute “a classic flavor” or “a classic-walnut flavor”.  What may be classic to one consumer may be entirely new to another consumer.  Further regarding claim 1, it is unknown what the difference would be between “a pumpkin-spice flavor” and “a pumpkin-spice deluxe flavor”.  Applicant’s disclosure provides no further information from which the ordinarily skilled artisan would be able to understand what would be required to avoid infringement of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chic Eats.
First it is noted that whilst claim 1 is drawn to a method of making a banana pudding no actual method steps that would result in a finished banana pudding have been recited.
Chic Eats discloses a recipe, i.e. a method, for making a white-chocolate flavored banana pudding which comprises the step of selecting the specific flavor of white-chocolate (white-chocolate pudding mix) after which the recipe would be executed to make the white-chocolate banana pudding (page 1).
Further, since it appears the applicant is attempting to claim a recipe applicant’s attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Welch US 2007/0104846.
Welch discloses a recipe, i.e. a method, for making a classic flavor banana pudding which comprises the step of selecting a specific flavor (banana essence) and executing a recipe to make the classic flavor of banana pudding (paragraph [0013] – [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        15 July 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792